Citation Nr: 0100896	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-15 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an effective date earlier than March 23, 1998, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had over 15 years of active military service when 
he was honorably discharged in August 1973.  He served in 
Vietnam and received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating determination 
of the Indianapolis Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 50 percent evaluation with an effective 
date of March 23, 1998.  


REMAND

If a claim for service connection is received within one year 
after separation from active service, the effective date for 
the grant of service connection for a disability will be the 
day following separation from service; otherwise, if a claim 
for service connection is filed more than one year after 
separation from service, or if a claim is reopened after a 
final disallowance, the effective date for the grant of 
service connection for a disability will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i),(q),(r) (2000).

The veteran requested service connection for PTSD in October 
1994.  In January 1995, the RO denied service connection for 
PTSD.  In his January 1995 notice of disagreement, the 
veteran indicated that he had been receiving treatment for 
PTSD at the Marion VA Medical Center (MC) from October 1994 
to the present.  It does not appear that attempts have ever 
been made to make these records part of the file.  The Board 
notes that under Bell v. Derwinski, 2 Vet. App. 611 (1992), 
VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees, 
including VA physicians.  Id. at 612-13.  If those documents 
are within VA's control, and could reasonably be expected to 
be part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Moreover, in accordance with 38 C.F.R. § 3.156(b), new and 
material evidence received prior to the expiration of the 
appeal period, or prior to the appellate decision if a timely 
appeal has been filed (including evidence received prior to 
an appellate decision and referred to the agency of original 
jurisdiction by the Board without consideration in that 
decision in accordance with the provisions of Sec. 
20.1304(b)(1) of this chapter), will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  Thus, if new and 
material evidence was presented or secured on behalf of the 
appellant before January 1996, it will be considered as 
having been filed in connection with his October 1994 
application for service connection for PTSD.  See Muehl v. 
West, 13 Vet. App. 159 (1999).

While the Board notes that information regarding a December 
1995 VA hospitalization was not received until March 1998, 
the hospitalization took place within the one year appeal 
period following the January 1995 rating determination.  The 
RO has not had the opportunity to review this information in 
light of the Muehl decision.

In view of the foregoing, this case is REMANDED for the 
following development:

1. The RO should take all necessary steps 
to obtain all records of the veteran's 
treatment for PTSD prior to March 1998, 
including records of all VA treatment, 
inpatient and outpatient, from 1993 to 
the present.  Any records so obtained, 
and not currently part of the claims 
folder, should be associated with the 
folder.

2.  The RO should request that the 
veteran provide the complete name and 
address of the counselor who helped the 
veteran fill out his January 1995 notice 
of disagreement and who the veteran 
identified as having mailed his April 
1995 substantive appeal.  After obtaining 
written authorization from the veteran, 
the RO should obtain and associate with 
the claims file copies of all notes and 
records made in conjunction with the 
veteran's claim.

3.  The RO should readjudicate the 
veteran's claim for an earlier effective 
date for the grant of a service 
connection for PTSD in accordance with 
the Court's decision in Muehl and 
38 C.F.R. § 3.400.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



